NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                  Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted February 25, 2009
                                 Decided February 27, 2009

                                           Before

                           FRANK H. EASTERBROOK, Chief Judge

                           ILANA DIAMOND ROVNER, Circuit Judge

                           TERENCE T. EVANS, Circuit Judge           
No. 08‐2875

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff‐Appellee,                            Court for the Northern District of Illinois,
                                                    Eastern Division.
       v.
                                                    No. 06 CR 330‐1
THOMAS M. SIRTOFF,
    Defendant‐Appellant.                            Charles R. Norgle,
                                                    Judge.

                                         O R D E R

        Thomas Sirtoff pleaded guilty to conspiring to possess and distribute more than fifty
grams of crack, see 21 U.S.C. §§ 841(a)(1), 846, and to possessing a firearm after being
convicted of a felony, 18 U.S.C. § 922(g)(1).  He was sentenced to concurrent terms of 235
and 120 months in prison.  Sirtoff appeals, but his appointed counsel has moved to
withdraw because he cannot identify any nonfrivolous argument to pursue.  See Anders v.
California, 386 U.S. 738, 744 (1967).  Sirtoff declined our invitation to respond to counsel’s
submission, see CIR. R. 51(b), and so we confine our review to the issues outlined in
counsel’s facially adequate brief.  See United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir.
2002). 
No. 08‐2875                                                                              Page 2


       Counsel first considers several potential arguments as to whether Sirtoff’s guilty plea
was knowing or voluntary.  But counsel also informs us that Sirtoff has not sought to
withdraw his plea, and thus counsel should not have included these arguments in his brief. 
United States v. Knox, 287 F.3d 667, 672 (7th Cir. 2002).

       Counsel next considers whether Sirtoff could argue that the district court applied an
incorrect statutory minimum for the firearms charge and therefore imposed an
unreasonable sentence.  At sentencing, the court described the firearms charge as carrying
“a mandatory ten years,” when in fact the charge carries a ten‐year maximum sentence and
no minimum.  See 18 U.S.C. § 924(a)(2).  Nonetheless, the misstatement would be deemed
harmless because the court correctly applied the statutory maximum.  Where, as here, a
defendant is convicted of various offenses involving substantially the same conduct, the
court groups the counts together for purposes of sentencing.  See U.S.S.G. § 3D1.1(a).  The
count carrying the highest applicable offense level applies to the entire group for sentencing
purposes.  See id. §§ 3D1.3(a), 5G1.2 cmt. n.1; United States v. Spano, 476 F.3d 476, 478 (7th
Cir. 2007).  In this case, the court imposed a sentence of 235 months in prison for the
conspiracy charge, the most serious charge.  The court would therefore have also imposed a
concurrent sentence of 235 months in prison for the firearms charge, were it not prevented
by the 120‐month statutory maximum.  See U.S.S.G. § 5G1.1(a); United States v. De la Torre,
327 F.3d 605, 610 (7th Cir. 2003).  That it imposed a concurrent sentence of 120 months in
prison reflects its awareness of the statutory maximum.  Any argument that the
misstatement was not harmless would be frivolous.

        Finally, counsel asks whether Sirtoff could argue that his sentence was reasonable in
light of the large disparity with his codefendants’ sentences.  District courts must “avoid
unwarranted sentence disparities among defendants with similar records who have been
found guilty of similar conduct.”  See 18 U.S.C. § 3553(a)(6).  The district court sentenced his
three codefendants to sixty months, fifty‐seven months, and forty‐eight months in prison,
all more than fourteen years less than Sirtoff.  A fourth codefendant’s case is still pending. 
However, disparities among codefendants may be warranted when properly calculated
sentencing ranges for individual defendants differ.  See United States v. Duncan, 479 F.3d 924,
929 (7th Cir. 2007).  We would disturb Sirtoff’s sentence only if it created a disparity
between the length of the sentence and other similar sentences imposed nationwide.  See
United States v. Davila‐Rodriguez, 468 F.3d 1012, 1014 (7th Cir. 2006).  In this case, Sirtoff’s
codefendants had lower criminal history scores and were not career offenders; thus they
were sentenced under different guideline ranges. 

       We therefore GRANT the motion to withdraw and DISMISS Sirtoff’s appeal.